UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30,2012 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:000-53348 ALTEGRIS WINTON FUTURES FUND, L.P. (Exact name of registrant as specified in its charter) COLORADO (State or other jurisdiction of incorporation or organization) 84-1496732 (I.R.S. Employer Identification No.) c/o ALTEGRIS PORTFOLIO MANAGEMENT, INC. 1202 Bergen Parkway, Suite 212 Evergreen, Colorado 80439 (Address of principal executive offices) (858) 459-7040 (Registrant’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act:None Securities registered pursuant to Section 12(g) of the Act:Limited Partnership Interests Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes[X] No[] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes[X] No[] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer[] Accelerated filer[] Non-accelerated filer[X] Smaller reporting company[] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes[]No[X] TABLE OF CONTENTS Page PART I – FINANCIAL INFORMATION 1 Item 1. Financial Statements 1 Statements of Financial Condition 1 Condensed Schedules of Investments 2 Statements of Operations 8 Statements of Changes in Partners’ Capital (Net Asset Value) 9 Notes to Financial Statements 10 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 26 Item 3. Quantitative and Qualitative Disclosures About Market Risk 30 Item 4. Controls and Procedures 30 PART II – OTHER INFORMATION 30 Item 1. Legal Proceedings 30 Item 1A. Risk Factors 30 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 32 Item 3. Defaults Upon Senior Securities 33 Item 4. Mine Safety Disclosure 33 Item 5. Other Information 33 Item 6. Exhibits 33 Signatures 35 Rule 13a–14(a)/15d–14(a) Certifications 36 Section 1350 Certifications 37 ALTEGRIS WINTON FUTURES FUND, L.P. STATEMENTS OF FINANCIAL CONDITION SEPTEMBER 30, 2012 (Unaudited) and DECEMBER 31, 2011 (Audited) September 30, December 31, ASSETS Equity in Newedge USA, LLC account Cash $ $ Restricted cash Restricted foreign currency (cost - $22,213,500 and $16,999,640) Unrealized gain on open commodity futures contracts Long options (cost $42,600 and $52,560) Unrealized gain on open forward contracts - Cash Investment securities at value (cost - $687,976,260 and $760,362,204) Interest receivable Total assets $ $ LIABILITIES Equity in Newedge USA, LLC account: Foreign currency (cost - $4,747,786 and $7,153,525) $ $ Short options (proceeds $87,850 and $107,725) Unrealized loss on open forward contracts - Payable for securities purchased - - Commissions payable Management fee payable Advisory fee payable Administrative fee payable Service fees payable Incentive fee payable Redemptions payable Subscriptions received in advance Other liabilities Total liabilities PARTNERS' CAPITAL (NET ASSET VALUE) General Partner Limited Partners Total partners' capital (Net Asset Value) Total liabilities and partners' capital $ $ See accompanying notes. -1- ALTEGRIS WINTON FUTURES FUND, L.P. CONDENSED SCHEDULE OF INVESTMENTS SEPTEMBER 30, 2012 (Unaudited) INVESTMENT SECURITIES Face Value Maturity Date Decription Value % of Partners Capital Fixed Income Investments U.S. Government Agency Bonds and Notes $ 10/1/2012 Federal Farm Credit Bank Disc Note, 0.10% $ % 10/26/2012 Federal Farm Credit Bank Disc Note, 0.07% % 4/15/2013 Federal Farm Credit Bank, 0.85% % 5/2/2013 Federal Farm Credit Bank, 0.75% % 10/5/2012 Federal Home Loan Bank Disc Note, 0.13% % 11/14/2012 Federal Home Loan Bank Disc Note, 0.03% % 1/29/2013 Federal Home Loan Bank, 0.38% % 11/7/2012 Federal Home Loan Bank, 0.20% % 10/25/2012 Federal Home Loan Bank, 0.13% % 11/2/2012 Federal Home Loan Bank, 0.13% % 12/21/2012 Federal Home Loan Bank, 0.21% % 1/10/2013 Federal Home Loan Bank, 0.18% % 2/8/2013 Federal Home Loan Bank, 0.16% % 10/16/2012 Federal National Mortgage Association Disc Note, 0.02% % 2/26/2013 Federal National Mortgage Association, 0.75% % 10/30/2012 Federal National Mortgage Association, 0.50% % 2/22/2013 Federal National Mortgage Association, 1.75% % 5/7/2013 Federal National Mortgage Association, 1.75% % 8/20/2013 Federal National Mortgage Association, 1.25% % Total U.S. Government Agency Bonds and Notes (cost - $279,851,446) % See accompanying notes. -2- ALTEGRIS WINTON FUTURES FUND, L.P. CONDENSED SCHEDULE OF INVESTMENTS (continued) SEPTEMBER 30, 2012 (Unaudited) INVESTMENT SECURITIES (continued) Face Value Maturity Date Decription Value % of Partners Capital Fixed Income Investments (continued) Corporate Notes $ 10/25/2012 Alpine Securitization Corp Disc Note, 0.18% $ % 10/3/2012 Bank of Montreal, 0.19% % 10/1/2012 Bank of Nova Scotia Disc Note, 0.08% % 10/10/2012 BMW US Capital LLC Disc Note, 0.273% % 10/5/2012 Fletcher Asset Management Corp Disc Note, 0.16% % 10/17/2012 Chevron Corp Disc Note, 0.17% % 10/5/2012 Mizuho Funding LLC, 0.17% % 10/1/2012 Mont Blanc Capital Corp Disc Note, 0.19% % 10/3/2012 New Jet Corp Disc Note, 0.13% % 10/4/2012 Norinchukin Bank, 0.21% % 10/9/2012 Pfizer Inc Disc Note, 0.05% % 10/5/2012 Regency Markets No. 1 LLC, 0.20% % 10/1/2012 Shizuoka Bank, 0.21% % 10/19/2012 Sumitomo Trust & Banking Co, 0.17% % 10/12/2012 Toronto-Dominion Holdings, 0.00% % 10/5/2012 Wal-Mart Stores, 0.00% % Total Corporate Notes (cost - $288,282,082) % U.S. Treasury Obligations $ 3/15/2013 United States Treasury Note, 1.38% % 4/15/2013 United States Treasury Note, 1.75% % 5/15/2013 United States Treasury Note, 1.38% % 6/15/2013 United States Treasury Note, 1.13% % 5/31/2013 United States Treasury Note, 0.50% % 10/18/2012 United States Treasury Bill, 0.05% % Total United States Treasury Obligations (cost - $119,842,732) % Total investment securities (cost - $687,976,260) $ % See accompanying notes. -3- ALTEGRIS WINTON FUTURES FUND, L.P. CONDENSED SCHEDULE OF INVESTMENTS (continued) SEPTEMBER 30, 2012 (Unaudited) Range of Expiration Dates Number of Contracts Value % of Partners Capital LONG FUTURES CONTRACTS: Agriculture Oct 12 - Apr 13 $ ) )% Currencies Dec-12 % Energy Oct 12 - Jan 13 % Interest Rates Nov 12 - Dec 14 % Metals Nov 12 - Aug 13 % Stock Indices Oct 12 - Dec 12 ) )% Treasury Rates Dec-12 % Total long futures contracts % SHORT FUTURES CONTRACTS: Agriculture Oct 12 - Feb 13 % Currencies Oct 12 - Dec 12 % Energy Oct 12 - Jan 13 ) )% Interest Rates Dec 12 - Mar 13 ) % Metals Nov 12 - May 13 ) )% Stock Indices Oct 12 - Dec 12 ) )% Total short futures contracts ) )% Total futures contracts $ % LONG OPTIONS CONTRACTS: Stock Indices (cost of $42,600) Oct 12 - Dec 12 89 $ % SHORT OPTIONS CONTRACTS: Stock Indices (proceeds of $87,850) Oct 12 - Dec 12 89 $ % LONG FORWARD CONTRACTS: Currencies $ $ ) )% SHORT FORWARD CONTRACTS: Currencies $ ) % Total forward currencycontracts $ ) )% (1) Represents the U.S. dollar equivalent of the notional amount bought or sold See accompanying notes. -4- ALTEGRIS WINTON FUTURES FUND, L.P. CONDENSED SCHEDULE OF INVESTMENTS DECEMBER 31, 2011 (Audited) INVESTMENT SECURITIES Face Value Maturity Date Decription Value % of Partners Capital Fixed Income Investments U.S. Government Agency Bonds and Notes $ 5/2/2013 Federal Farm Credit Bank, 0.75% $ % 4/4/2013 Federal Farm Credit Bank, 0.84% % 4/15/2013 Federal Farm Credit Bank, 0.85% % 1/3/2012 Federal Farm Credit Bank Disc Note, 0.01% % 1/11/2012 Federal Home Loan Bank, 0.10% % 4/2/2012 Federal Home Loan Bank, 0.16% % 4/2/2012 Federal Home Loan Bank, 0.11% % 5/18/2012 Federal Home Loan Bank, 1.13% % 7/18/2012 Federal Home Loan Bank, 0.25% % 9/7/2012 Federal Home Loan Bank, 0.14% % 9/10/2012 Federal Home Loan Bank, 0.14% % 9/14/2012 Federal Home Loan Bank, 0.20% % 9/25/2012 Federal Home Loan Bank, 0.14% % 10/25/2012 Federal Home Loan Bank, 0.13% % 11/2/2012 Federal Home Loan Bank, 0.13% % 11/7/2012 Federal Home Loan Bank, 0.20% % 11/16/2012 Federal Home Loan Bank, 0.50% % 4/29/2013 Federal Home Loan Mortgage Corporation, 0.70% % 1/3/2012 Federal Home Loan Mortgage Corporation Disc Note, 0.01% % 2/13/2012 Federal Home Loan Mortgage Corporation Disc Note, 0.02% % 2/6/2012 Federal Home Loan Mortgage Corporation Disc Note, 0.02% % 4/9/2012 Federal Home Loan Mortgage Corporation Disc Note, 0.02% % 5/29/2012 Federal Home Loan Mortgage Corporation Disc Note, 0.02% % 7/6/2012 Federal Home Loan Mortgage Corporation Disc Note, 0.05% % 10/30/2012 Federal National Mortgage Association, 0.50% % 4/20/2012 Federal National Mortgage Association, 1.88% % 1/3/2012 Federal National Mortg Assoc Disc Note, 0.01% % 5/1/2012 Federal National Mortg Assoc Disc Note, 0.02% % Total U.S. Government Agency Bonds and Notes (cost - $394,393,526) % See accompanying notes. -5- ALTEGRIS WINTON FUTURES FUND, L.P. CONDENSED SCHEDULE OF INVESTMENTS (continued) DECEMBER 31, 2011(Audited) INVESTMENT SECURITIES (continued) Face Value Maturity Date Decription Value % of Partners Capital Fixed Income Investments (continued) Corporate Notes $ 1/27/2012 Amsterdam Funding Disc Note, 0.18% $ % 1/3/2012 Argento VariableFunding Disc Note, 0.15% % 1/4/2012 Aspen Funding Disc Note, 0.15% % 1/4/2012 Bank of Montreal, 0.12% % 1/3/2012 Bank Of Nova Scotia Disc Note, 0.03% % 1/4/2012 Bank of Tokyo-Mitsubishi Disc Note, 0.14% % 1/9/2012 Coca-Cola Enterprises Disc Note, 0.06% % 1/11/2012 General Electric Capital Disc Note, 0.02% % 1/13/2012 Google Disc Note, 0.17% % 1/6/2012 Grampian Funding LLC Disc Note, 0.15% % 1/6/2012 Mizuho Funding LLC Disc Note, 0.18% % 1/13/2012 Mont Blanc Capital Disc Note, 0.33% % 1/13/2012 National Australian Bank, 0.05% % 1/11/2012 National Bank of Canada, 0.09% % 1/6/2012 NetJets Disc Note, 0.15% % 1/13/2012 Norinchukin Bank, 0.30% % 1/5/2012 Pfizer Disc Note, 0.03% % 1/10/2012 Shizuoka Bank, 0.40% % 1/6/2012 State Street Bank & Trust, 0.18% % 1/12/2012 Sumitomo Mutsui Banking, 0.20% % 1/6/2012 Tasman Funding, Inc Disc Note, 0.15% % 1/23/2012 Toyota Motor Credit Disc Note, 0.06% % Total Corporate Notes (cost - $365,968,678) % Total investment securities (cost - $760,362,204) $ % See accompanying notes. -6- ALTEGRIS WINTON FUTURES FUND, L.P. CONDENSED SCHEDULE OF INVESTMENTS (continued) DECEMBER 31, 2011 (Audited) Range of Expiration Dates Number of Contracts Value % of Partners Capital LONG FUTURES CONTRACTS: Agriculture Jan 12 - May 12 $ ) )% Currencies Jan 12 - Mar 12 % Energy Jan 12 - Apr 12 % Interest Rates Jan 12 - Mar 13 % Metals Jan 12 - Mar 12 ) )% Stock Indices Jan 12 - Mar 12 % Swapnote Future Mar-12 10 % Treasury Rates Mar-12 % Total long futures contracts % SHORT FUTURES CONTRACTS: Agriculture Jan 12 - May 12 ) ) )% Currencies Mar-12 ) % Energy Jan 12 - Mar 12 ) % Interest Rates Mar 12 - Sep 12 ) ) % Metals Jan 12 - Nov 12 ) % Stock Indices Jan 12 - Mar 12 ) % Total short futures contracts ) % Total futures contracts $ % LONG OPTIONS CONTRACTS: Future options (cost of $52,560) Jan 12 - Mar 12 59 $ % SHORT OPTIONS CONTRACTS: Future options (proceeds of $107,725) Jan 12 - Mar 12 59 $ % LONG FORWARD CONTRACTS: Currencies $ $ ) )% SHORT FORWARD CONTRACTS: Currencies $ % Total forward currencycontracts $ % (1) Represents the U.S. dollar equivalent of the notional amount bought or sold See accompanying notes. -7- ALTEGRIS WINTON FUTURES FUND, L.P. STATEMENTS OF OPERATIONS FOR THE THREE MONTHS AND NINE MONTHS ENDED SEPTEMBER 30, 2(Unaudited) Three Months Ended Nine Months Ended September 30, September 30, TRADING GAIN (LOSS) Gain (loss) on trading of derivatives contracts Realized $ ) $ $ ) $ Change in unrealized ) ) Brokerage commissions ) Gain (loss) from trading futures ) Gain (loss) on trading of securities Realized Change in unrealized ) ) Gain (loss) from trading securities ) Foreign currency translation gain (loss) Total trading gain (loss) ) NET INVESTMENT INCOME (LOSS) Income Interest income Expenses Management fee Advisory fee Administrative fee Service fees Incentive fee Professional fees Offering expense Interest expense - Other expenses Total expenses Net investment loss ) NET INCOME (LOSS) $ ) $ $ ) $ See accompanying notes. -8- ALTEGRIS WINTON FUTURES FUND, L.P. STATEMENTS OF CHANGES IN PARTNERS' CAPITAL (NET ASSET VALUE) FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2(Unaudited) Limited Partners Total Original Class A Original Class B Special Interests Class A Class B Institutional Interests General Partner Balances at December 31, 2011 $ Transfers - ) - ) ) - Capital additions - - Capital withdrawals ) ) ) - ) ) ) - From operations: Net investment loss ) Net realized loss from investments ) Net change in unrealized loss from investments ) Net loss for the nine months ended September 30, 2012 ) Balances at September 30, 2012 $ Balances at December 31, 2010 $ Transfers - ) - ) ) - Capital additions - Capital withdrawals ) ) ) - ) ) ) - From operations: Net investment loss ) Net realized gain from investments Net change in unrealized loss from investments ) Net gain for the nine months ended September 30, 2011 Balances at September 30, 2011 $ See accompanying notes. -9- ALTEGRIS WINTON FUTURES FUND, L.P. NOTES TO FINANCIAL STATEMENTS NOTE 1 - ORGANIZATION AND SIGNIFICANT ACCOUNTING POLICIES A. General Description of the Partnership Altegris Winton Futures Fund, L.P. (f/k/a Winton Futures Fund, L.P. (US)) (the “Partnership”) was organized as a limited partnership in Colorado in March 1999, and will continue until December 31, 2035, unless sooner terminated as provided for in the Agreement of Limited Partnership, as amended and restated from time to time (“Agreement”).The Partnership filed an amendment to its Certificate of Limited Partnership on April 14, 2011 in order to change its name from Winton Futures Fund, L.P. (US) to Altegris Winton Futures Fund, L.P.The Partnership's general partner is Altegris Portfolio Management, Inc. (d/b/a Altegris Funds) (the “General Partner”).The Partnership speculatively trades commodity futures contracts, options on futures contracts, forward contracts and other commodity interests.The objective of the Partnership’s business is appreciation of its assets.It is subject to the regulations of the Commodity Futures Trading Commission (the “CFTC”), an agency of the United States (“U.S.”) government that regulates most aspects of the commodity futures industry; rules of the National Futures Association, an industry self-regulatory organization; and the requirements of commodity exchanges and futures commission merchants (brokers) through which the Partnership trades. B. Method of Reporting The Partnership’s financial statements are presented in accordance with U.S. generally accepted accounting principles (“U.S. GAAP”).The preparation of the financial statements in conformity with U.S. GAAP requires management to make estimates and assumptions that affect the reported fair value of assets and liabilities, disclosures of contingent assets and liabilities as of September 30, 2012 and December 31, 2011, and reported amounts of income and expenses for the three and nine months ended September 30, 2012 and 2011, respectively. Management believes that the estimates utilized in preparing the Partnership’s financial statements are reasonable; however, actual results could differ from these estimates and it is reasonably possible that the differences could be material. The accompanying unaudited condensed financial statements have been prepared in accordance with Rule 10-01 of Regulation S-X, promulgated by the U.S. Securities and Exchange Commission (“SEC”) and, therefore, do not include all information and footnote disclosures required under U.S. GAAP.The financial information included herein is unaudited; however, such financial information reflects all adjustments which are, in the opinion of the General Partner, necessary for the fair presentation of the condensed financial statements for the interim period. -10- ALTEGRIS WINTON FUTURES FUND, L.P. NOTES TO FINANCIAL STATEMENTS (CONTINUED) NOTE 1 - ORGANIZATION AND SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) C. Fair Value In accordance with the authoritative guidance under U.S. GAAP, fair value is defined as the price that would be received to sell an asset or paid to transfer a liability (i.e. the “exit price”) in an orderly transaction between market participants at the measurement date. In determining fair value, the Partnership uses various valuation approaches. The authoritative guidance under U.S. GAAP establishes a fair value hierarchy for inputs used in measuring fair value that maximizes the use of observable inputs and minimizes the use of unobservable inputs by requiring that the most observable inputs be used when available. Observable inputs are those that market participants would use in pricing the asset or liability based on market data obtained from sources independent of the Partnership. Unobservable inputs reflect the Partnership’s assumption about the inputs market participants would use in pricing the asset or liability developed based on the best information available in the circumstances. The fair value hierarchy is categorized into three levels based on the inputs as follows: Level 1 - Valuations based on unadjusted quoted prices in active markets for identical assets or liabilities that the Partnership has the ability to access. Level 2 - Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3 - Valuations based on inputs that are unobservable. The availability of valuation techniques and observable inputs can vary from assets and liabilities and is affected by a wide variety of factors, including the type of asset or liability, whether the asset or liability is new and not yet established in the marketplace, and other characteristics particular to the transaction. To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment. Those estimated values do not necessarily represent the amounts that may be ultimately realized due to the occurrence of future circumstances that cannot be reasonably determined. Because of the inherent uncertainty of valuation, those estimated values may be materially higher or lower than the values that would have been used had a ready market for the asset or liability existed. Accordingly, the degree of judgment exercised by the Partnership in determining fair value is greatest for assets and liabilities categorized in Level 3. In certain cases, the inputs used to measure fair value may fall into different levels of the fair value hierarchy. In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety is determined by the lowest level input that is significant to the fair value measurement. Fair value is a market-based measure considered from the perspective of a market participant rather than an entity-specific measure. Therefore, even when market assumptions are not readily available, the Partnership’s own assumptions are set to reflect those that market participants would use in pricing the asset or liability at the measurement date. The Partnership uses prices and inputs that are current as of the measurement date, including during periods of market dislocation. In periods of market dislocation, the observability of prices and inputs may be reduced for many assets and liabilities. This condition could cause an asset or liability to be reclassified to a lower level within the fair value hierarchy. -11- ALTEGRIS WINTON FUTURES FUND, L.P. NOTES TO FINANCIAL STATEMENTS (CONTINUED) NOTE 1 - ORGANIZATION AND SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) C. Fair Value (continued) The Partnership values futures and options on futures contracts at the closing price of the contract’s primary exchange. The Partnership includes futures and options on futures contracts in Level 1 of the fair value hierarchy. Forward currency contracts are valued at fair value using spot currency rates and adjusted for interest rates and other typical adjustment factors. The Partnership includes forward currency contracts in Level 2 of the fair value hierarchy. The fair value of U.S. government agency bonds and notes is generally based on quoted prices in active markets. When quoted prices are not available, fair value is determined based on a valuation model that uses inputs which include interest-rate yield curves, cross-currency-basis index spreads, and country credit spreads similar to the bond in terms of issue, maturity and seniority. U.S. government bonds are generally categorized in Levels 1 or 2 of the fair value hierarchy. There were no fair valued U.S. government agency bonds and notes as of September 30, 2012 and December 31, 2011. The fair value of U.S. treasury obligations is generally based on quoted prices in active markets. U.S. treasury obligations are generally categorized in Level 1 of the fair value hierarchy. The fair value of corporate notes is determined using recently executed transactions, market price quotations (where observable), notes spreads or credit default swap spreads. The spread data used are for the same maturity as that of the notes. If the spread data does not reference the issuer, data that references a comparable issuer is used. When observable price quotations are not available, fair value is determined based on cash flow models with yield curves, bond, or single-name credit default swap spreads and recovery rates based on collateral values as key inputs. These valuation methods represent both a market and income approach to fair value measurement.Corporate notes are generally categorized in Level 2 of the fair value hierarchy; however, in instances where significant inputs are unobservable, they are categorized in Level 3 of the hierarchy. There were no fair valued corporate notes as of September 30, 2012 and December 31, 2011. The industry classifications included in the condensed schedule of investments represent the General Partner’s belief as to the most meaningful presentation of the classification of the Partnership’s investments. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. There were no changes to the Partnership’s valuation methodology during the nine month period ended September 30, 2012, and the year ended December 31, 2011. -12- ALTEGRIS WINTON FUTURES FUND, L.P. NOTES TO FINANCIAL STATEMENTS (CONTINUED) NOTE 1 - ORGANIZATION AND SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) C.Fair Value (continued) The following table presents information about the Partnership’s assets and liabilities measured at fair value as of September 30, 2012 and December 31, 2011: Balance as of September 30, 2012 Level 1 Level 2 Level 3 September 30, 2012 Assets: Futures contracts (1) $ $
